Citation Nr: 0317814	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral wrist, 
hand, right leg, left knee and lower back pain.

2.  Entitlement to an initial compensable evaluation for 
psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran's record of service (DD-214) shows he has 
certified service from October 1980 to July 1990, and over 
ten years of prior active service.

The current appeal arose from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

While the RO denied entitlement to service connection for 
more disorders than shown on the title page, the veteran 
limited his substantive appeal to the issues reported on the 
title page.

Due to a change in the veteran's residence, jurisdiction of 
his claim has been assumed by the Honolulu, Hawaii RO.

The claims of entitlement to service connection for 
additional disorders noted by the service representatives at 
the RO and at the Board of Veterans' Appeals (Board) have 
been neither procedurally prepared nor certified for 
appellate review and are referred to the RO for 
clarification, initial consideration, and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the service medical records discloses that the 
multiple joint disorders claimed by the veteran were treated 
on occasion during his many years of service.  He has not 
been afforded the benefit of an examination to ascertain 
whether such disorders are present, nor with respect to the 
nature and extent of severity of his service-connected 
psoriasis.

The Veterans Claims Assistance Act of 2000 (VCAA) directs 
that a veteran be afforded a medical file examination to 
address the nature, extent of severity, and etiology of 
disabilities at issue.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in this new law.  See VCAA, Pub. L. No. 106-475, 
§§ 3-4 (38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Accordingly, as mandated by the VCAA of 2000, this case is 
remanded to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may posses 
additional records referable to his claim 
for service connection for multiple joint 
disorders and an initial compensable 
evaluation for psoriasis.

Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already of record should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A (b)(2).

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any bilateral wrist, hand, right leg, 
left knee, and low back disorders 
manifested by pain which may be present.

The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner must be requested to express 
an opinion as to whether any bilateral 
wrist, hand, right leg, left knee, and/or 
low back disorders found on examination 
is/are due to service, or if preceding 
service, was/were aggravated thereby.  
Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.



5.  The RO should arrange for a VA 
special dermatology examination for the 
purpose of ascertaining the current 
nature and extent of severity of service-
connected psoriasis.

The claims file, copies of the previous 
and amended criteria for rating skin 
disorders under 38 C.F.R. § 4.118 (2002), 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

Any opinions expressed by the examiner as 
to the current nature and extent of 
severity of service-connected psoriasis 
should include addressing the previous 
and amended criteria.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for bilateral wrist, 
hand, right leg, left knee, and lower 
back pain, and an initial compensable 
evaluation for psoriasis.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims 
for service connection and initial compensable evaluation.  
38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


